731 N.W.2d 768 (2007)
ENGLISH GARDENS CONDOMINIUM, LLC, Plaintiff-Appellee,
v.
HOWELL TOWNSHIP, Merry Bering, and Lawrence Hammond, Defendants-Appellants.
Docket No. 132859. COA No. 269213.
Supreme Court of Michigan.
June 1, 2007.
On order of the Court, the application for leave to appeal the November 28, 2006 judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral argument on whether to grant the application or take other peremptory action. MCR 7.302(G)(1). At oral argument, the parties shall address whether the trial court correctly granted the township's motion for summary disposition in its entirety, and whether the Court of Appeals erroneously treated an ordinance provision as governing the operation of the letter of credit. The parties may file supplemental briefs within 42 days of the date of this order, but they should not submit mere restatements of their application papers.